Name: 91/563/EEC: Commission Decision of 23 October 1991 making an initial allocation to the Netherlands of part of the resources to be charged to the 1992 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  trade policy;  foodstuff;  social protection;  Europe
 Date Published: 1991-11-07

 Avis juridique important|31991D056391/563/EEC: Commission Decision of 23 October 1991 making an initial allocation to the Netherlands of part of the resources to be charged to the 1992 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community Official Journal L 306 , 07/11/1991 P. 0034 - 0034COMMISSION DECISION of 23 October 1991 making an initial allocation to the Netherlands of part of the resources to be charged to the 1992 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (91/563/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to the most deprived persons in the Community (1), Having regard to Commission Regulation (EEC) No 3744/87 of 14 December 1987 laying down the detailed rules for the supply of food from intervention stocks to the most deprived persons in the Community (2), as last amended by Regulation (EEC) No 583/91 (3), and in particular Article 2 (3) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2205/90 (5), and in particular Article 2 (4) thereof, Whereas on 3 October 1991, the Netherlands requested Commission authorization to initiate already in 1991 the action on its territory to be financed by resources chargeable to the 1992 budget and indicated the quantities of produce that it wished to distribute; whereas it is desirable to initiate the scheme now in the Netherlands by making an allocation to that country; whereas this allocation shall not exceed 50 % of the resources allocated by Commission decision to the Netherlands in respect of the plan for 1991; Whereas in order to facilitate the implementation of this scheme it is necessary to specify the rate of exchange to be employed in converting the ecu into the national currency and to do so at a rate which reflects economic reality, HAS ADOPTED THIS DECISION: Article 1 1. The allocation for the Netherlands of the appropriations referred to in Article 2 (3) of Regulation (EEC) No 3744/87 to be charged to the 1992 budget shall be ECU 1 643 000. This sum shall be converted into national currency at the rate applicable on 2 January 1991 and published in the C series of the Official Journal of the European Communities. 2. Subject to the limit set out in paragraph 1, the following quantities of produce may be withdrawn from intervention for distribution in the Netherlands: - 50 tonnes of butter, - 200 tonnes of beef. 3. The withdrawals referred to in paragraph 2 may be made from 1 November 1991. Article 2 This Decision is addressed to the Member States. Done at Brussels, 23 October 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 352, 15. 12. 1987, p. 1. (2) OJ No L 352, 15. 12. 1987, p. 33. (3) OJ No L 65, 12. 3. 1991, p. 32. (4) OJ No L 164, 24. 6. 1985, p. 1. (5) OJ No L 201, 31. 7. 1990, p. 9.